Adams, J.
The defendant was convicted of stealing a horse, the property of one Stanly. He contends that the evidence is insufficient to sustain the conviction. The evidence is abundantly sufficient to show that the defendant took the horse in question from the stable of the prosecuting witness in the night time, and sold it in another county as his own. The only doubt as to the defendants guilt is as to whether he did not take the horse under an agreement with the prosecutor, whereby he acquired a right to take and sell the horse as his own. The prosecutor had executed a mortgage upon the horse to the defendant’s father, who had assigned the mortgage to the defendant.
Evidence was introduced by the defendant tending to show that the prosecutor agreed that he would give the horse for the mortgage, and told the defendant that he might take the horse at any time. But the prosecutor denies such agreement positively, and several matters are testified to by other witnesses, which tend to cast a grave suspicion upon the defendant, and to corroborate the prosecutor. The eviidence is not such that we should be justified in disturbing the judgment.
Affirmed.